Citation Nr: 0617552	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-13 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty in October 1979.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2002 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2003 the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in 
November 2003, at which time the Board remanded the case for 
further action by the originating agency.  The requested 
development has been completed, and the case has been 
returned to the Board.

The record reflects that the RO has addressed the veteran's 
claim on a de novo basis without ever formally determining 
that new and material evidence has been presented.  In any 
event, the Board must determine on its own whether new and 
material evidence has been submitted to reopen this claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  Service connection for right knee disability was denied 
in a September 1994 Board decision.

2.  The evidence received since the September 1994 Board 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's right knee was found to be normal on the 
examination for entrance onto active duty.

4.  A chronic right knee disability was present in service; 
it did not clearly and unmistakably exist prior to service 
and undergo no permanent increase in severity as a result of 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for right knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001)

2.  Right knee disability was incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1111, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish the 
veteran's entitlement to service connection for right knee 
disability.  Therefore, no further development is required 
with respect to the matters decided herein.  Although the 
record reflects that the originating agency has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim, those matters are not 
currently before the Board and the originating agency will 
have the opportunity to provide the required notice before 
deciding those matters.


Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date.

The veteran was denied entitlement to service connection for 
right knee disability by the Board in a September 1994 
decision based on the Board's determination that the 
veteran's right knee disability existed prior to service and 
was not aggravated by service.  The subsequently received 
evidence includes a letter from the veteran's VA orthopedic 
surgeon stating that the veteran's right knee condition could 
have been aggravated by an in-service injury.  This statement 
is not cumulative or redundant of the evidence previously of 
record.  Moreover, it is so significant that it must be 
considered in order to fairly consider the merits of the 
claim.  Accordingly, reopening of the claim is in order. 


Reopened Claim for Service Connection

Evidentiary Background 

Service medical records show that the veteran reported a 
history of a "trick" or locked knee at his enlistment 
examination.  The enlistment examination revealed no 
abnormality of the veteran's right knee.  Five days after 
entry into service, the veteran was seen for complaints of 
pain and not being able to fully extend his right knee.  At 
an orthopedic consultation, the veteran stated that he had 
not been able to fully extend his right leg since childhood 
but he had never sought medical care for this condition.  He 
was diagnosed with an osteochondral defect of the right 
medial femoral condyle and was discharged for failure to meet 
the enlistment physical standards.

Post-service treatment records show that the veteran injured 
his right leg in 1982 while playing football.  The veteran's 
physician noted that he had an old recurrent effusion of the 
right knee from an old osteochondral defect.  He was 
diagnosed with a fracture of the right femur.  The veteran 
has also been treated at the VA Medical Center where he was 
diagnosed with early degenerative arthritis of the right 
knee.  

At a hearing before the undersigned Veteran Law Judge in June 
2003, the veteran testified that he injured his knee while 
running during physical training.  After seeking treatment, 
he was informed that he could undergo surgery to repair his 
knee or be discharged.  The veteran also testified that he 
had never had problems with his knee before injuring it in 
service and that he was never told he had an osteochondral 
defect.  

In February 2005 the veteran submitted a statement from his 
VA orthopedic surgeon, RM, MD, stating that the veteran's 
current knee condition may be related to injuries sustained 
while serving in the military.  In response to a request from 
the Appeals Management Center, Dr. RM wrote a second letter 
in September 2005 clarifying his opinion.  He stated that he 
reviewed the veteran's VA treatment records and service 
records and concluded that while in service the veteran could 
have aggravated a knee condition that existed prior to 
enlistment.  In this regard, he noted that the veteran 
reported a history of injuring himself during his time in the 
service and it was then that his right knee became 
symptomatic.  

In March 2006 Dr. RM provided another report.  He stated that 
he had reviewed the veteran's records again.  He noted that 
the veteran had provided contradictory reports of his medical 
history to his in-service physicians and subsequent VA 
doctors.  Moreover, he concluded that since the veteran's 
current right knee disability was caused by a chronic defect 
that developed over a period of time, it could not have 
occurred in the military since the veteran was only enlisted 
for a very short time.  As to the issue of whether the 
veteran's knee condition was aggravated while in service, he 
stated that he could not respond with an opinion without 
resorting to mere speculation as it would be based on 
radiological findings and little else.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Congenital or development defects are not diseases or 
injuries for VA compensation purposes. 38 C.F.R. § 3.303(c).

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the conditions in 
question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term "disease" 
is broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  On the other hand, the 
term "defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board notes that the veteran has given conflicting 
statements regarding the history of his right knee 
disability.  Service medical records do show that he was 
found to have an osteochondral defect of the right knee and 
that he was discharged from service due to this condition.  
According to the March 2006 report from the VA orthopedic 
physician, this condition developed over a long period of 
time and therefore could not have originated during service.  
Although the condition is identified in the medical records 
as a defect, there is no medical evidence indicating that it 
is congenital or developmental.  Moreover, the statement from 
the VA orthopedist indicating that it developed over a long 
period of time indicates that it is not a defect within the 
meaning of § 3.303(c).   

Although there is no doubt that the condition existed prior 
to the veteran's entrance onto active duty, the VA 
orthopedist stated that any opinion concerning whether the 
condition was aggravated by service would be speculative.  
Moreover, there is no other evidence that clearly and 
unmistakably establishes that the disability was not 
aggravated by service.  Accordingly, the presumption of 
soundness has not been rebutted and service connection is in 
order for the veteran's right knee disability.


ORDER

Reopening of the claim of entitlement to service connection 
for right knee disability is granted.

Entitlement to service connection for right knee disability 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


